Title: To John Adams from John Jay, 25 July 1787
From: Jay, John
To: Adams, John


          
            
              private
            
            my dear Sir
            New York 25 July 1787
          
          It gives me pain to have occasion so often to repeat that the irregular Attendance of the members of Congress has, for a long Time past, prevented their paying a seasonable Attention to their foreign Affairs; for there have been very few, and those very short Intervals in which nine States were represented in Congress this Year.
          
          Hence, and from some other Affairs deemed more pressing, it has happened that You have been so long kept in Suspence on the Subject of your public Letter of the 24, & your private one of the 25 Jany last. I have regretted this Suspence the more as it might have created in your mind some Doubts of my Attention. I wished to write to You that the Business was done, rather than that I would endeavour to get it done— The Probability of this, which from time to time flattered and disappointed me, led me on to omit one Opportunity after another, in Expectation of being able to write satisfactorily by the next. There are now nine States in Congress, & I am assured that the necessary Acts and Instructions shall be dispatched in Season to accompany this Letter by the Packet.
          Your Experience in affairs, your knowledge of Characters, and your intimate Acquaintance with the concerns and Interests of this country, together with other circumstances & Considerations, induce me to wish that all Questions between us & the Court of London, as well as other Affairs in Europe, could be arranged and adjusted before You leave it. The Manner however in which You mention your Intention to return is decisive, and as the Prospect of your doing much good here, is fair & promising, perhaps it may upon the whole be best that you should be with us, especially considering the actual Situation of our affairs. You have my good Friend deserved well of your country, and your Services and Character will be truly estimated, at least by Posterity, for they will know more of you than the People of this Day.
          I have collected your public Letters and Dispatches, and a good Clerk has already neatly recorded a large Volume of them. It is common you know, in the Course of Time for loose & detached Papers to be lost, or mislaid, or misplaced— It is to Papers in this office that future Historians must recur for accurate accounts of many interesting affairs respecting the late Revolution. it is best therefore that they should be recorded regularly in Books; and altho it will take much Time and Labor, which some may think unnecessary, I shall nevertheless persevere in the Work.
          Your Book circulates and does good— it conveys much Information on a Subject with which we cannot be too intimately acquainted, especially at this Period, when the Defects of our national Governmt. are under Consideration, & when the strongest arguments are necessary to remove Prejudices, and to correct Errors which in many Instances Design unites with Ignorance to create diffuse and confirm. If after all that we have seen and done and experienced in

public Life, we should yet live to see our Country contently enjoying the Sweets of Peace Liberty and Safety, under the Protection of wise Laws, and a well constructed steady Governmt., we shall have Reason to rejoice that we have devoted so many Years to her Service—
          Be assured of my constant Esteem & attachmt. and believe me to be / Dear Sir / your affectt. Friend & Servt
          
            John Jay—
          
        